Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20170244002 A1) hereafter referred to as Campbell in view of Wang et al. (CN 108511573 A) hereafter referred to as Wang

preparing a mesa [see Fig. 9 “Circular mesas were defined using standard photolithography and wet-etched”] on a wafer [“substrate 901”];
see also “ohmic contacts 921” “coating 925 (for example, sidewall passivation)”, see paragraph 0069 “standard photolithography”.
but does not specifically teach:
growing a sacrificial layer on an upper surface of the wafer and on a side surface of the mesa;
removing the sacrificial layer on an ohmic contact electrode region of the wafer;
preparing an ohmic contact electrode on the ohmic contact electrode region of the wafer from which the sacrificial layer on the ohmic contact electrode region has been removed:
removing the sacrificial layer on the side surface of the mesa and on a non-mesa region of the wafer on which the ohmic contact electrode is prepared, the non-mesa region being a region of the wafer outside of the mesa;
growing a passivation layer on the upper surface of the wafer and the side surface of the mesa from which the sacrificial layer in the non-mesa region and on the side surface of the mesa has been removed;
removing the passivation layer on the upper surface of the mesa of the wafer on which the passivation layer is grown, and rernoving the passivation layer in the non-mesa region of the wafer corresponding to the ohmic contact electrode region; and
removing the sacrificial layer on the upper surface of the mesa of the wafer.
However this is standard processing, see Wang Figs. 5-8 growing a sacrificial layer [“aligning, exposing, developing and drying the negative photoresist lithography” ] on an upper surface of the wafer and on a side surface of the mesa;

preparing an ohmic contact electrode [see 9 in Fig. 7 “using electron beam evaporation deposition and Au metal layer of Cr metal layer of 2 μ m-3 μ thick on the p-type electrode and n-type electrode regions, stripping the negative photoresist to obtain the p-type metal electrode and the n-type metal electrode, as shown in FIG. 7”] on the ohmic contact electrode region of the wafer from which the sacrificial layer on the ohmic contact electrode region has been removed:
removing the sacrificial layer [“stripping the negative photoresist”] on the side surface of the mesa and on a non-mesa region of the wafer  [“stripping the negative photoresist”] on which the ohmic contact electrode is prepared, the non-mesa region being a region [“stripping the negative photoresist”]  of the wafer outside of the mesa;
growing a passivation layer [“PECVD (plasma chemical vapor deposition) silicon oxide film as passivation layer 10 (metal electrode 9), then the positive photoresist passivation layer 10 is coated”] on the upper surface of the wafer and the side surface of the mesa from which the sacrificial layer in the non-mesa region and on the side surface of the mesa has been removed;
removing the passivation layer [see Fig. 8 wherein 10 is removed where not required] on the upper surface of the mesa of the wafer on which the passivation layer is grown, and removing the passivation layer  [see Fig. 8 wherein 10 is removed where not required]  in the non-mesa region of the wafer corresponding to the ohmic contact electrode region; and
removing the sacrificial layer [“stripping the negative photoresist”] on the upper surface of the mesa of the wafer.
Thus it would be obvious to modify Campbell to use the photoresist method of Wang to form the structure of Campbell i.e. to include the steps of growing a sacrificial layer on an upper surface of the wafer and on a side surface of the mesa; removing the sacrificial layer on an ohmic contact electrode 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that photoresist method of Wang is standard and well known to provide good results for forming the device of Campbell .
In regard to claim 6 Campbell and Wang  as combined teaches wherein the mesa is tilted [see Campbell  Fig. 9] with a preset angle.
In regard to claim 10 Campbell and Wang  as combined teaches wherein a material of the ohmic contact electrode [see Campbell paragraph 0069 “Titanium/gold contacts were deposited by e-beam evaporation” ] is one of, or a multiple combination of, nickel, titanium, aluminum, or gold. 

Claim 2, 3, 4, 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Wang  as combined and further in view of Ni (CN 106653932 A)
In regard to claim 2 Campbell and Wang  as combined does not teach wherein the wafer comprises, from bottom to top, a substrate, a silicon carbide P+ layer, a silicon carbide N layer, a silicon 
See Ni teaches “A SiC avalanche photodiode” on “the SiC substrate layer” see for example Fig. 1 on the substrate is p+, n-, n++ layers i.e. “wherein the wafer comprises, from bottom to top, a substrate, a silicon carbide P+ layer, a silicon carbide N- layer, and a silicon carbide N+ layer”.
Thus it would be obvious to modify Campbell to include substrate with p+, n-, n++ layers and lower contact on the p+ i.e. to include wherein the wafer comprises, from bottom to top, a substrate, a silicon carbide P+ layer, a silicon carbide N layer, a silicon carbide N- layer, and a silicon carbide N+ layer; or wherein the wafer comprises, from bottom to top, a substrate, a silicon carbide P+ layer, a silicon carbide N- layer, and a silicon carbide N+ layer; or wherein the wafer comprises, from bottom to top, a substrate, a silicon carbide P+ layer, and a silicon carbide N layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon carbide structure comprising substrate with p+, n-, n++ layers is known to give result for avalanche photodiode.
In regard to claim 3 Campbell , Wang and Ni  as combined teaches wherein the step of preparing the mesa on the wafer comprises: etching the non-mesa region of the wafer via photolithography [see claim 1] and etching process, down to an upper surface [see combination Ni] of the silicon carbide P+ layer.
In regard to claim 4 Campbell , Wang and Ni  as combined teaches  wherein the substrate [see combination Ni] is a silicon carbide substrate.

However see Campbell paragraph 0069 “standard photolithography”.
See Ni uses instead “sacrificial oxide thickness of the oxide 10-50nm ”.
Thus it would be obvious to modify Campbell to include wherein the sacrificial layer is one of, or a multiple combination of, a silicon oxide layer, an aluminum oxide layer, a chromium oxide layer, an yttrium oxide layer, or a silicon nitride layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon oxide is a well known as easy to use for sacrificial layer.
In regard to claim 8 Campbell and Wang  as combined does not specifically teach wherein the passivation layer is one of, or a multiple combination of, a silicon oxide layer, an aluminum oxide layer, a chromium oxide layer, an yttrium oxide layer, or a silicon nitride layer.
See Wang uses “PECVD (plasma chemical vapor deposition) silicon oxide film as passivation layer 10 ”.
See Ni uses “thermal oxidation for passivation”.
Thus it would be obvious to modify Campbell to include wherein the passivation layer is one of, or a multiple combination of, a silicon oxide layer, an aluminum oxide layer, a chromium oxide layer, an yttrium oxide layer, or a silicon nitride layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon oxide is known to give good results as passivation layer.
In regard to claim 9 Campbell and Wang  as combined does not specifically teach  wherein a thickness of the sacrificial layer is from 10 nm to 300 nm, and wherein a thickness of the passivation layer is from 50 nm to 500 nm.
However see Ni uses “thermal oxidation for passivation”, see “sacrificial oxide thickness of the oxide 10-50nm ”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a thickness of the sacrificial layer is from 10 nm to 300 nm, and wherein a thickness of the passivation layer is from 50 nm to 500 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818